The offense is an attempt to commit the crime of burglary; the punishment, confinement in the penitentiary for two years.
The recognizance is fatally defective in failing to show that appellant had been convicted of a felony. Moreover, it is not shown that it was entered into in open court during the term at which appellant was convicted. Under the circumstances, this Court is without jurisdiction.
Also it is observed that the caption fails to show the date of the adjournment of the trial term.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.